                          UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


CRAIG WILSON, et al.,                             )   CASE NO.: 4:20cv794
                                                  )
                                                  )
                       Petitioners,               )   JUDGE JAMES S. GWIN
                                                  )
               v.                                 )
                                                  )
MARK WILLIAMS, Warden of Elkton                   )
Federal Correctional Institution, et al.,         )   RESPONDENTS’ SECOND RESPONSE
                                                  )   TO THE COURT’S MAY 19, 2020
                                                  )   ORDER
                       Respondents.               )



       Pursuant to the Court’s May 19, 2020 Order, ECF No. 85, Respondents respectfully

submit these following responses in compliance with the requirements of that Order:

A.     HOME CONFINEMENT

       In its order, the Court instructed Respondents to “make full use of the home confinement

authority” and to “(a) eliminate all requirements that the inmate have served some part of his

sentence to be eligible for home confinement; (b) disregard any incident reports at the low or

moderate severity levels (300 or 400 levels); (c) disregard the violence offense restriction for any

inmate whose underlying conviction involved an offense that occurred more than 5 years ago or

for which the only basis or denial is a prior violent offense; (d) grant home confinement to

inmates who were previously deemed ineligible solely on the basis of a Low PATTERN risk

score; and (e) eliminate the requirement that the inmate be a U.S. citizen.” (ECF No. 85 PageID

# 1129.) The Court further ordered Respondents to provide a detailed description of the basis for
the denial of home confinement to any subclass members that Respondents find do not meet the

Court’s home confinement criteria. Respondents hereby notify the Court that as of the time of

this filing, Respondents actively continue to re-evaluate every subclass member’s eligibility for

home confinement. Prior to this filing Respondents produced additional detailed information

consisting of an additional 296 files related to those re-evaluations to Petitioners for a combined

total of approximately 380 inmates. The remaining inmates who have been re-evaluated by BOP

are being further reviewed by the BOP so not all of their documentation has yet been produced.

Respondents continue to work on the reevaluations and anticipate that all remaining re-

evaluations will be completed, and the related documentation produced, by May 26, 2020.

B.      COMPASSIONATE RELEASE

        In its order, the Court required Respondents to clarify the listed rationale for

recommending denial of certain compassionate release petitions that were previously noted as

“does not meet medical criteria” or “COVID-19 Only.” (ECF No. 85 PageID # 1131.)

Respondents have produced detailed documentation to Petitioners regarding the rationale for

recommending approval or denial of compassionate release for subclass members including

internal review memorandums from health services and letters from the Warden to the inmate.

As of this filing, Respondents believe they have provided all relevant information that they have

in their possession or control that is required by the Court’s Order, but will supplement its

responses to the Court and/or its production to Petitioners if additional relevant information is

identified.

        Further, Respondents inform the Court that BOP has begun quarantining medically

vulnerable inmates in the Elkton Chapel and Gymnasium for transfers in accordance with the

Court’s Orders.




                                                  2
    Respectfully submitted,

    JUSTIN E. HERDMAN
    United States Attorney

By: /s/ James R. Bennett II
    James R. Bennett II (OH #0071663)
    Sara E. DeCaro (OH #0072485)
    David M. DeVito (CA #243695)
    Assistant United States Attorneys
    United States Courthouse
    801 West Superior Ave., Suite 400
    Cleveland, Ohio 44113
    216-622-3988 - Bennett
    216-522-4982 - Fax
    James.Bennett4@usdoj.gov
    Sara.DeCaro@usdoj.gov

    Attorneys for Respondents




     3
